Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted 01/21/2021 are accepted.
Allowable Subject Matter
Claims 1-4, 6, 11-14 and 17-23 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
Rejections under 35 U.S.C. 112  
	Applicant’s amendment resolves the previous issues under 35 U.S.C. 112(b).
Rejection under 35 U.S.C. § 102 and 35 U.S.C. § 103
The previous rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103 are withdrawn in view of Applicant’s amendment and remarks submitted 01/21/2021 (Applicant Arguments/Remarks Made in an Amendment, REMARKS, pages 8-11). These arguments represent the basis for a finding of allowability. In particular, the prior art of record does not disclose, teach or reasonably suggest, in combination with all other features in the claim, “wherein the display device is configured to display a video feed of the predetermined field of view as-captured by the onboard camera in real-time or near real-time, and wherein the video feed is augmented, via the simulation computer, with an overlay from the simulation computer that comprises one or more simulated obstacles9”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715